

115 HR 5184 IH: Accelerating Innovative Conservation Technologies and Practices Act
U.S. House of Representatives
2018-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5184IN THE HOUSE OF REPRESENTATIVESMarch 6, 2018Ms. Michelle Lujan Grisham of New Mexico introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Food Security Act of 1985 to improve conservation practice standards, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Accelerating Innovative Conservation Technologies and Practices Act. 2.Conservation practice standardsThe Food Security Act of 1985 is amended—
 (1)in section 1242(h) (16 U.S.C. 3842(h))— (A)by amending paragraph (3) to read as follows:
					
 (3)Expedited revision of standardsNot later than 180 days after the date of the enactment of this paragraph, the Secretary shall develop an administrative process for—
 (A)expediting the establishment and revision of conservation practice standards; and (B)considering conservation innovations with respect to any establishment or revision under subparagraph (A).; and
 (B)by adding at the end the following:  (4)ReportNot later than 1 year after the date of the enactment of this paragraph, and every 2 years thereafter, the Secretary shall submit to Congress a report on—
 (A)the administrative process developed under paragraph (3); (B)conservation practice standards that were established or expedited under such process; and
 (C)conservation innovations that were considered under such process. ; and (2)in section 1262(c) (16 U.S.C. 3862(c)), by adding at the end the following:
				
 (3)Recommendations to SecretaryEach State technical committee shall regularly review new and innovative technologies and practices, including processes to conserve water, and make recommendations to the Secretary for further consideration of, and possible development of, conservation practice standards that incorporate such technologies and practices.
					.
			